DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-9 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a water quality analyzer comprising a first disc system, a second disc system, a colorimetric system, a cleaning system, a mechanical sampling system, an analysis system, and a central control display wherein the first disc system comprises a plurality of sample locating positions and a plurality of reagent locating positions along a circumference.  The second disc system comprises a plurality of cuvette locating positions, and a colorimetric system arranged at a circumference edge of the second disc system.  The cleaning system and mechanical sampling system provided between the first and second disc systems, and the analysis system connected to the colorimetric system to analyze a water quality parameter, and send the water quality parameter to the central control display.  The mechanical sampling system comprising a height control motor, a rotation control motor, a sampling arm, a sampling needle, a control board, a mixing tube, and a plunger pump wherein the height control motor and rotation control motor are mounted below the sampling arm, the sampling needle is mounted at an end of the sampling arm and connected to the control board, and one end of the mixing tube is connected to the sampling needle with the other end of the mixing tube connected to the plunger pump.  The cleaning system comprising a cleaning tank, a cleaning pump, a cleaning liquid container, and a waste container wherein the cleaning tank is provided between the first and second disc systems, a hollow cleaning column is provided at the cleaning tank, a waste outlet is provided on a bottom of the cleaning tank, the cleaning pump is connected with the mixing tube and the cleaning liquid container, the waste container is connected to the waste outlet, and liquid level sensors are provided on a bottom of the cleaning liquid container and an upper portion of the waste container, and are connected to the central control display.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798